DETAILED ACTION
Claims 1-20 are pending as submitted on 03/30/21.

Specification
The disclosure is objected to because of the following informalities: the disclosure features a plurality of errors, such as referring to the label as “L” whereas the figures refer to it as “60”, and mistakenly refers to a pivot seat 233 as “223”, and a repeatedly calls a spring or the like an “elastomer”, which is not proper terminology.  Much of the specification is generally narrative and indefinite, failing to conform with current U.S. practice, and appears to be a literal translation into English from a foreign document.  It is replete with grammatical and idiomatic errors and should be generally reviewed for clarity and rewritten as necessary.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “positioning elements” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
The claims are objected to because of the following informalities: with regard to claim 2, the phrase “wherein the pivot arm comprising a right-angel” contains grammar issues/typos.  With regard to claim 3, the term “fee end” contains a typo.  The claims as a whole are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  See also for example: claims 5-6 (“an upper bump integrally extending…and correspond to”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-8, 11 & 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  With regard to claim 3, the intended scope of the term “elastomer” is unclear in this context (it is believed to refer to a spring or elastic element, rather than a given type of polymer compound, which is the standard definition for such a word).  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  Claim 3 also mistakenly recites a third through hole as being formed through the pivot shaft, rather than through the first base or pivot seat, and the clauses following this are grammatically unclear and confuse the scope of the claim.  The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors and should be reviewed and rewritten.  With regard to claim 4, the term “the second axis” lacks proper antecedent basis.  With regard to claims 5-6, the terms “the first/second axis” and “the first long slot[ ]” lack proper antecedent basis, since “long shots” (plural) was previously cited in the claims.  With regard to claim 11, the term “the sliding block” lacks proper antecedent basis.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 9 & 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fang, CN 205113875.
Fang teaches a known type of label aligning jig comprising a platform (1/4) with a plurality of opposed, movable, positioning elements (2) comprising upright, work-holding pins thereon, as well as a label-positioning pivoting arm (3) defining a right-angle recess which would be capable of receiving the corner of a label (throughout, e.g. abstract, [FIGS. 1-4]).  The pivoting arm pivots on a shaft mounted on two hinge blocks (7) that cooperate with another (8) on the platform to form a conventional hinge.  Any “pad” portion of the jig platform can also be considered a “buffer pad” which is “corresponding” to the pivot device, as these terms have near-limitless scope as written.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 10, 13 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fang, CN 205113875.
With regard to claims 3-4 (and 13) (and 16-17), the teachings of Fang have been detailed above, including a pivotable hinge, and while it is unclear whether this reference expressly discloses an elastic biasing member (with tension adjustment) or a ‘fixing ring’ (mounted in a recess) at the end of the hinge shaft, these add-ons were conventional features of hinges which would have been prima facie obvious for one of ordinary skill to incorporate, in order to predictably provide the pivoting member with a controlled elastic bias or provide the hinge pin with a retention element using only well-known hinge parts.
With regard to claim 10, the pivoting arm of Fang is also mounted on a first block & axial slide (10) on the platform, wherein a ‘slot’ would also have been an obvious variant to try from the limited group of well-known cooperating mechanical slides, and wherein further incorporating additional slots/slides for other parts (such as the positioning blocks) in order to add further adjustability would also have been obvious to incorporate if desired, as duplication of this nature generally has no patentable significance (see MPEP 2144.04(VI)B).  Fang teaches standard adjustment & locking screws as well, and these, as well as standard biasing springs would have been prima facie obvious to incorporate to further modify fine adjustability of the component parts.

Allowable Subject Matter
Due to the subject matter of claim 5 (and duplicate claim 6), claims 5-8, 14-15 & 18-20 would be allowable if rewritten to overcome all objections & rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Examiner recommends reviewing the application & claims for proper grammar, antecedent basis, et cetera during any amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745